 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 THOMAS GESUALDI, et al.,

                            Plaintiffs,
                                                                            ORDER ADOPTING
           - against -                                                         REPORT AND
                                                                           RECOMMENDATION
 DOVE MASON SUPPLY CO., INC. et al.,                                       19-CV-1181 (RRM) (PK)

                             Defendants.
 -----------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, United States District Judge.

         In a report and recommendation dated March 11, 2020, (the “R&R”), Magistrate Judge

Peggy Kuo recommended that the Court enter a default judgment in favor of plaintiffs Thomas

Gesualdi, Louis Bisignano, Darin Jeffers, Michael O’Toole, Michael Bourgal, Frank H. Finkel,

Joseph A. Ferrara, Sr., Marc Herbst, Denise Richardson, and Thomas Corbett as trustees and

fiduciaries of the Local 282 Pension Trust Fund, in the amount of $114,340 in withdrawal liability

plus pre-judgment interest in the amount of $62,814.95 plus $54.93 in additional interest per day

from April 19, 2019, until the date of judgment, $62,814.95 in liquidated damages plus $54.93 in

additional interest per day from April 19, 2019, until the date of judgment, $7,331 in attorneys’

fees, and $538.03 in costs. Magistrate Judge Kuo advised the parties that they had 14 days from

the date of service of the R&R in which to file objections. The R&R was served on defendant 1

Dove Mason Supply Co., Inc. on March 12, 2020, by UPS Next Day Air. (Affidavit of Service

(Doc. No. 17).) To date, neither party has filed an objection to the R&R.




 1
   As Magistrate Judge Kuo noted in the R&R, John Doe Corporations were also named as defendants but were not
 included in the Motion for Default Judgment. (Plaintiffs’ Memorandum of Law Support Default Judgment (Doc.
 No. 14).)
       Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court has

reviewed the R&R for clear error and, finding none, adopts the R&R in its entirety. See Covey v.

Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). Accordingly, it is

       ORDERED that the R&R is adopted in its entirety and the Clerk of Court is respectfully

directed to enter judgment in favor of plaintiffs and against defendant:

       (1) $114,340 in withdrawal liability;

       (2) $62,814.95 in interest, plus $54.93 in additional interest per day from April 19, 2019

           until the date of judgment;

       (3) $62,814.95 in liquidated damages plus $54.93 in additional interest per day from

           April 19, 2019 until the date of judgment;

       (4) $7,331 in attorneys’ fees;

       (5) and $538.03 in costs.

       The Clerk of Court is further directed to mail a copy of the judgment and this Order to

defendant, to note that mailing on the docket, and to close this case.

                                                      SO ORDERED.

Dated: Brooklyn, New York
       March 30, 2020                                 Roslynn R. Mauskopf

                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                 2
